16 F.3d 409NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
Isiah A. HAMID, Plaintiff-Appellant,v.MONTGOMERY COUNTY, MARYLAND;  Montgomery County DetentionCenter;  Two Unknown United States Marshals;  Ms.J. Bashare, R.N., et al., Defendants-Appellees.
No. 93-6785.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 16, 1993.Decided Jan. 10, 1994.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  J. Frederick Motz, District Judge.  (CA-92-2523-JFM).
Isaiah A. Hamid, appellant pro se.
Juliet Ann Eurich, Richard Douglas Bennett, Roann Nickels, Office of the U.S. Atty., Baltimore, MD;  Linda B. Thall, Sr. Asst. Co. Atty., Joyce Reuben Stern, Asst. Co. Atty., Edward Barry Lattner, Co. Atty's Office, Rockville, MD, for appellees.
D.Md.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his civil rights complaint.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Hamid v. Montgomery County, No. CA-92-2523-JFM (D. Md. July 14, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Hamid raised claims under 42 U.S.C. Sec. 1983 and  Bivens v. Six Unknown Agents of Federal Bureau of Narcotics, 403 U.S. 388 (1971)